DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 2/28/22, with respect to claim 1 have been fully considered and are persuasive.  The invocation of 35 U.S.C. 112(f) has been withdrawn. 

Applicant’s arguments, see page 10, filed 2/28/22, with respect to claim 23 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant’s arguments, see pages 11-13, filed 2/28/22, with respect to claims 1, 3-12, 17-19 and 21-24 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, 17-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 19, the prior art does not contain a valid combination of references that disclose a printer with a controller that installs an application using an installation package, the package containing a setting indicating whether to permit switching between a first condition of permitting start of the application in both a login and logout state and a second condition for permitting start of the application only in the login state, wherein the application is started if the printer is in the login or logout state and the setting indicates the first condition and the application is started if the printer is in the login state and the setting indicates the second condition.  Similar prior art such as U.S. patent application publication 2016/0065788 by Hosoda et al. discloses a printer for a user to set whether to permit use of applications only in a login state based on a setting set on a per-application basis, but lacks disclosure of the application installation package containing a setting for indicating whether switching between the conditions is permitted.
1, 3-7, 9-112, 17, 18 and 21-26 are allowed because they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672